Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-14, 19-22, 24 and 29 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election without traverse of Group I, claims 1-14 and 19-22, directed to a microfluidic device; and the election of Species without traverse as follows: 
Species (A): wherein microfluidic channels are vias (instant claim 2);
Species (B): wherein mixing layer forms the middle layer of the device (instant claim 3);
Species (C): wherein the spheroid culture chambers comprise a center sphere culture chamber, a ring chamber and a thin gap (instant claim 12);
Species (D): wherein the device is configured to generate at least 5 different mixing ratios of chemicals (instant claim 9);
Species (E): wherein the thin gap comprises micropillars (instant claim 14); and
Species (F): wherein the chambers comprise at least 20 micro-pillars (instant claim 20), in the reply filed on August 2, 2022 is acknowledged.  

Claims 24 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

Claims 4-9, 13, 19, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1-3, 10-12, 14 and 22 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2022 has been considered. An initialed copy of the IDS accompanies this Office Action.

The information disclosure statement (IDS) submitted on January 7, 2022 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
(a)	Foreign Reference 1: of IDS filed on January 7, 2022 has not been considered because and English translation of the document has not been provided.

(b)	Foreign Reference 2: of IDS filed on January 7, 2022 has not been considered because and English translation of the document has not been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Priority
The present application filed April 5, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2017/055315, filed October 5, 2017; which claims the benefit of multiple US Provisional Patent Applications including 62/405,671, filed October 7, 2016.


Claim Objections/Rejections
Drawing Objection
(1)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Figure 1 includes characters L11, R11, L12, R12, L13, R13, L21, R21, L22, R22, L24 and R24; however, thes characters are not identified in the as-filed Specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


(2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: in the description of Figure 1, the as-filed Specification indicates that the drawing illustrates drug A and drug B (See; as-filed Specification, pg. 16, lines 1-2); however, no drug A or drug B is represented in instant Figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Markush Objection
The objection to claim 2 is maintained because of the following informalities:  Claim 2 recites the term “wherein said vias are microfluidic channels, punched holes, or tubing that connect said lid” in lines 1-2. Thus, claim 2 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein said plurality of vias are selected from the group consisting of microfluidic channels, punched holes, and tubing that connect said lid”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 10-12, 14 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “said microfluidic channel” in line 3. There is insufficient antecedent basis for the term “said microfluidic channel” in the claim because claim 1, line 2 recites the term “a plurality of microfluidic channel”. The Examiner suggests that Applicant amend claim 1 to recite the term “said plurality of microfluidic channels”.
	Claims 2, 3, 10-12, 14 and 22 are indefinite for the recitation of the terms “The device of claim” and “said device” such as recited in claim 3, lines 1 and 3. There is insufficient antecedent basis for the terms “The device of claim” and “said device” in the claim because claim 1, line 1 recites the term “a microfluidic device”.
	Claim 2 is indefinite for the recitation of the term “said vias” in line 1. There is insufficient antecedent basis for the term “said vias” in the claim because claim 1, line 9 recites the term “a plurality of vias”.
	Claim 2 is indefinite for the recitation of the term “said lid” in line 2. There is insufficient antecedent basis for the term “said lid” in the claim because claim 1, line 8 recites the term “a lid layer”.
	Claim 10 is indefinite for the recitation of the term “said device is configured to load a plurality of cells in a single cell loading step” in lines 1-2 because it is completely unclear what structural elements and/or their location relative one to the other that are encompassed by the configuration such that one of ordinary skill in the art would not be appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined. 
	Claim 11 is indefinite for the recitation of the term “biased tree mixers” in line 1. There is insufficient antecedent basis for the term “bias tree mixers” in the claim because claim 1, line 5 recites the term “a plurality of bias tree mixers”.
	Claim 12 is indefinite for the recitation of the term “said spheroid culture chambers” in lines 1-2. There is insufficient antecedent basis for the term “said spheroid culture chambers” in the claim because claim 1, lines 6-7 recites the term “a plurality of spheroid culture chambers”.
	Claims 12 and 14 are indefinite for the recitation of the term “thin gap” such as recited in claim 12, line 3 because the term “thin” is a relative term that renders the claim indefinite. The term “thin” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite ‘thinness’ of the gap (e.g., 0.001 mm, 0.1 cm, 1 cm, etc.), such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
	Claim 22 is indefinite for the recitation of the term “said chemical inlets” in line 1. There is insufficient antecedent basis for the term “said chemical inlets” in the claim because claim 1, line 8 recites the term “a plurality of chemical inlet holes”.
	Claim 22 is indefinite for the recitation of the term “in different rows” in line 2 because claim 1, from which claim 22 depends, does not recite that the plurality of vias are in rows and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 22 recites (in part) “wherein said chemical inlets route chemicals to a plurality of different vias in different rows” such as recited in claim 22, line 2. Claim 22 depends from claim 1, wherein claim 1 does not recite that the plurality of vias are in rows. Thus, claim 22 is an improper dependent claims for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	 Claims 1-3, 10-12, 14 and 22 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Dufva et al. (US Patent Application Publication No. 20100190265, published July 29, 2010; effective filing date December 1, 2006).
Regarding claims 1-3, 10-12, 14 and 22, Dufva et al. teach a device for use in performing assays on standard laboratory solid supports whereon chemical entities are attached, wherein the invention relates to the use of a device comprising a base, one or more inlets (5), one or more outlets (6), such that the base and solid support (40) defines, when operatively connected, one or more chambers (21) comprising chemical entities (41), the inlets (5) and outlets (6) and chambers (21) being in fluid connection; and further comprising a means for providing differing chemical conditions in each chamber (interpreted as a microfluidic device comprising microfluidic channels in fluid communication; a routing layer; inlet holes; outlets; bottom layer; chemical inlets; and each chamber interpreted as a sphere culture chamber, claims 1(i), 3 and 22) (Abstract). Dufva et al. teach in Figure 1a the first layer of a device which is capable of producing a chemical gradient, wherein first layer 1 has a microfluidic mixing tree 2 comprising a system of microchannels which open towards the surface turned towards the second layer 10 during use, wherein there are two inlets to the microfluidic mixing tree 2 and, on the other side of the microfluidic mixing tree 2 there are several exit points 5 to the chambers (interpreting the first layer as a routing layer; the second layer as a mixing layer comprising bias tree mixtures comprising microchannels of different widths patterned thereon; and a plurality of inlet holds and vias, claim 1(ii)-(iii)) (paragraph [0110]; and Figures 1a and 10). Dufva et al. teach in Figure 1b a second layer 10 which has essentially the same size as the first layer 1; said second layer 10 having apertures 11 which correspond essentially to the exit points and the receiving structure in the first layer of Figure 1a, wherein the apertures 11 direct fluid from the first layer to a third layer (interpreting apertures as vias that connect the lid, mixing layer and routing layer, claims 1(iii) and 2) (paragraph [0111]; and Figure 1b). Dufva et al. teach in Figure 1c the third layer 20 which functions as a sealing gasket, wherein the layer has alignment holes 22 for securing and facilitating the assembly of the device, such that this third layer 20 also provides the chambers 21 when combined with the second layer shown in Figure 1b and the solid support 40 (interpreting the third layer as the lid layer comprising inlets holes; and chambers as sphere culture chambers, claim 1(ii) and (iii)) (paragraph [0112]; and Figure 1c). Dufva et al. teach that Figure 10b shows a second layer 120 which functions as a sealing gasket, the second layer 120 providing chambers 121 and 122 having varying chemical concentrations 121 and having varying thermal conditions 122 when second layer 120 is combined with the first layer 80 shown in Figure 10a and the solid support 40 shown in Fig. 10d, wherein the second layer 120 provides microfluidic channels 126, such that the second layer 120 also has a microfluidic mixing tree 123 providing a chemical gradient, wherein the microfluidic mixing tree 123 has two inlets 124 and three outlets 125, each of said outlets 125 connected to a microchannel 126 (interpreting second layer as a mixing layer comprising sphere culture chambers; and bias tree mixers comprising microchannels 126 as having different widths patterned therein; inherently generating log scale concentration gradient; middle layer; and device configured to load a plurality of cells, claims 1(ii), 3, 10 and 11) (paragraph [0132]; and Figure 10b). Figure 10b is shown below:

    PNG
    media_image1.png
    324
    749
    media_image1.png
    Greyscale

Figure 10b
Dufva et al. teach in Figure 17, a first layer of a device, which when assembled (Fig. 18) transport liquid by gravity, such that the device is capable of producing a chemical gradient or different chemical conditions in different washing chambers 21; and that the first layer 300 comprises eight entering channels 2 for pre-mixed washing fluid, wherein the pre-mixed washing fluid is kept in reservoirs positioned above the washing chambers to provide a steady fluid pressure due to gravity on the discharge end of the entering channel 2 (interpreting the first layer as a routing layer in fluid communication with chemical reservoirs; inlets route chemicals to different rows; and bottom layer, claim 1(i), 3 and 22) (paragraph [0143]; and Figures 17 and 18). Dufva et al. teach that the device is subsequently operatively connected to the solid support 40 by pressing the lid 50 toward the channel structures 400, 10, 20 in the same fashion as described in Figure 1 (interpreting the lid to be a lid layer, claim 1(iii)) (paragraph [0156]). Dufva et al. teach that the chambers can be provided with one or more structured inner surfaces to distribute flow, enhance mixing by creating turbulent flow profile when the fluid is flowing in the chamber, wherein the structures are positioned in the bottom of the chamber and can have the form of one or more rhombs, one or more successive arrow heads (herringbone), triangles, rectangles, or bars distributed in symmetric or asymmetric manner (interpreting channel structures; rhombs as ring chamber; and chemical entities, herringbone structure and/or bar structures as encompassing as a thin gap comprising a plurality of micro-pillars, claims 12 and 14) (paragraph [0075).
Dufva et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1-3, 10-12, 14 and 22 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639